UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 15-7687


SIMON ALLEN, JR.,

                Plaintiff - Appellant,

          v.

BRYAN LOUIS,

                Defendant – Appellee,

          and

GREENWOOD COUNTY SHERIFFS DEPARTMENT; GREENWOOD SOLICITOR,
Office; B. WARE; N. FUTCH; R. COKER; TONY DAVIS; LONNIE
SMITH; RONNIE POWELL; C. RAYAN JOHNSON; WALTER RUTLEDGE;
BROOKS; WILLIAM KAY; DAVID M. STUMBO,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Richard Mark Gergel, District
Judge. (8:15-cv-00363-RMG)


Submitted:   February 25, 2016                 Decided:    March 1, 2016


Before SHEDD and      HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Simon Allen, Jr., Appellant Pro Se. Carly Marie Harter, Russell
W. Harter, Jr., CHAPMAN, HARTER & HARTER, PA, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Simon      Allen,     Jr.,     appeals     the      district       court’s       order

accepting the magistrate judge’s recommendation to deny Allen’s

motion    for     a    declaratory       judgment     and     injunctive      relief      and

grant Louis summary judgment on Allen’s 42 U.S.C. § 1983 (2012)

claim against Louis. *         Allen’s failure to challenge on appeal the

district court’s dispositive holdings amounts to a waiver of

appellate review of those holdings.                   See 4th Cir. R. 34(b) (“The

Court will limit its review to the issues raised in the informal

brief.”); United States v. Al-Hamdi, 356 F.3d 564, 571 n.8 (4th

Cir. 2004) (“It is a well settled rule that contentions not

raised     in    the     argument     section       of    the       opening    brief      are

abandoned.”).           Because     we    find   no      reversible      error       by   the

district court, we affirm the district court’s judgment.                               Allen

v.   Louis,      No.    8:15-cv-00363-RMG        (D.S.C.       Oct.    16,    2015).       We

dispense        with    oral   argument      because          the     facts    and     legal

contentions       are    adequately       presented      in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




      * The   district   court   previously  dismissed, without
prejudice, Allen’s claims against the remaining Defendants.
Allen does not challenge this prior order on appeal.



                                             3